MerueloMaddux Properties, Inc. Supplemental Information September 30, 2007 1 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Third Quarter 2007 Table of Contents Corporate Information PAGE Company Background 4 Quarterly Highlights 5 Investor Information 6 Supplemental Financial Information Consolidated Balance Sheets 8 Consolidated and Combined Income Statements 9 Capital Structure 10 Debt Summary 11 Reconciliation of Net Loss to Earnings Before Interest, Taxes and Depreciation 12 After Tax Cash Flow 13 Management Statements on Forward Looking Statements, Estimates and Non-GAAP Supplemental Measures 14-16 Portfolio Data Rental Project Portfolio Overview 18 Development Pipeline Overview 19 Rental Project Portfolio Leasing Activity 20 Acquisition Activity 21 Commercial Project Stabilization 22 Residential Project Development 23 Comparable Building Sales in 2005 – 2007 24 Comparable Land Sales in 2005 – 2007 25 Management Estimation of Current (As-Is) Range of Property Values 26 Reconciliation of Net Asset Values (NAV) to GAAP 27 2007 Key Milestones for Senior Management 29-38 2 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Third Quarter 2007 Corporate Information 3 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Third Quarter 2007 Company Background MerueloMaddux Properties Inc. (MMPI) is a self-managed, full-service real estate company that develops, redevelops and owns commercial and residential properties located in downtown LosAngeles and other densely populated urban areas in California that are undergoing demographic or economic changes.We are an experienced real estate company in the Los Angeles market. We employ specialists in urban site identification, land planning, design development, architecture, construction oversight, real estate brokerage, financial underwriting, real estate law and property management. Our employees have close working relationships with local and national lending institutions, local government officials and community and labor leaders and are active in the real estate financial and brokerage community in Los Angeles. We have substantial experience in assembling numerous small land parcels, expediting land development approvals and in project design, construction and management. We focus on properties that have alternate, more profitable uses achievable through major renovation, redevelopment or development. We are involved in a wide range of project types, including food industry, wholesale market, small tenant industrial and residential properties. These projects are predominantly located in a densely urban, multi-ethnic environment, involve numerous local entitlement, property assemblage and physical challenges and are opportunities frequently overlooked by mainstream institutional investors and developers. We believe we can earn higher risk-adjusted returns on the redevelopment of re-emerging urban markets than on initial development in emerging suburban markets. We are committed to responsible property investing. Real estate development activity in California historically has been centered around the periphery of established population areas, which has resulted in suburban sprawl and exacerbated economic, social and transportation problems and provoked resistance from businesses, residents and governments. “Smart Growth” and “Transit Oriented Development” are emerging categories of development that feature urban infill projects that meet the demands of urban communities. The advantages of Smart Growth projects include utilizing or upgrading existing infrastructure instead of creating new infrastructure, as well as reducing automobile reliance by locating businesses, customers and employees closer to each other and to existing public transit systems. We pursue Smart Growth projects, Transit Oriented Development and similar projects that have both economic and social benefits. Most of our projects are located in or around the downtown area of LosAngeles, and all of our projects are in Southern California. Downtown LosAngeles is commonly defined as an area of approximately 350 city blocks, or approximately 2,500 acres, ringed by the U.S. Highway 101/ Santa Ana Freeway on the north, the LosAngeles River on the east, U.S. Interstate 10/Santa Monica Freeway to the south and the State Highway 110/Pasadena Freeway to the west.With approximately 83 acres of land in downtown LosAngeles owned or controlled through executory purchase and sale agreements or options to purchase, we believe we are the largest non-government landowner in downtown LosAngeles. We organized our company as a taxable corporation and believe that we have greater operating flexibility than that of our competitors that are organized as real estate investment trusts, or REITs. We, however, operate our business and own our assets through an operating partnership and therefore have the same ability that a REIT structured as an umbrella partnership REIT, or UPREIT, has to acquire properties by issuing common units of the operating partnership as consideration. On January30, 2007, we consummated our initial public offering (our “IPO”) and sold 40,000,000 shares of our common stock to the public. Approximately 3,000,000 shares of the common stock were sold directly by us to our Chief Executive Officer and Chairman of our Board of Directors, Mr.Meruelo. Concurrently with our IPO, we effected a series of transactions, which we refer to as our “formation transactions,” pursuant to which we acquired our initial projects. On February14, 2007, we issued 275,207 shares to affiliates of Richard Meruelo and and President, John Charles Maddux, that we had a contingent obligation to issue (we have a remaining contingent obligation to issue up to 2,261,388 shares), and the underwriters of our IPO exercised their option to purchase an additional 5,550,000 shares of our common stock. Including the over-allotment option exercise, we raised approximately $425.7 million in proceeds in our IPO, after the underwriting discount but before expenses related to the IPO. 4 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Third Quarter 2007 Our company is a self-managed, full-service real estate company that develops, redevelops and owns commercial and residential properties located in downtown LosAngeles and other densely populated urban areas in California that are undergoing demographic or economic changes. As of September30, 2007, the Companyhas classified 27 of its projects as rental properties and 29 as development projects. Most of the projects are located in or around the downtown area of LosAngeles, and all of the projects are in Southern California. This Supplemental Operating and Financial Data package supplements the information provided in our quarterly and annual reports filed with the Securities and Exchange Commission (SEC).Additional information about us and our properties is also available at our website www.meruelomaddux.com. Acquisitions and Dispositions: In the third quarter, the Company completed five property acquisitions that included 1875 W. Mission Blvd., 2040 Camfield Avenue, 5500 Flotilla Street, 2529 Santa Fe Avenue and a single purchase that included several small properties adjacent to Meruelo Baldwin Park, for a total cost of $33.1 million.On a combined basis, these projects total approximately 33.56 acres. The largest acquisition was 1875 W. Mission Blvd. in Pomona, which provides the land for Pomona Retail Center and a large portion of Pomona Park Village.The purchase price for the property was $20.0 million.We acquired this project subject to a fixed rate mortgage of $8.8 million and funded the remaining $11.2 million in cash.2040 Camfield Avenue and 5500 Flotilla Street is the combined land area for Camfield Retail Center in the City of Commerce.The combined purchase price was $5.5 million and was paid for in cash.The project located at 2529 Santa Fe Avenue in Vernon is a retail center that was constructed to our specifications by a third party contractor.The purchase price was $5.8 million, which was funded through a fixed rate mortgage of $3.17 million and the remaining amount was paid in cash. The final acquisition consists of three buildings located at 13853 Garvey Avenue, 13904 Corak Street and 3060 Feather Avenue, located in Baldwin Park, which we collectively refer to as the Baldwin Park buildings.The purchase price for the Baldwin Park buildings was $1.9 million and was paid for in cash.This purchase allows us to effectively expand our Meruelo Baldwin Park project. Development Activities: We have substantially completed construction work on the residential portion of our Union Lofts project, which includes 92 residential rental units along with 11,000 square feet of restaurant/lounge space in a historic twelve story building in downtown Los Angeles.Prior to receiving a temporary Certificate of Occupancy, which is required before onsite marketing activities can commence, the Fire Department of Los Angeles will be conducting a series of life safety building inspections which will be complete by November 2007.Construction work continues on the restaurant/lounge space which, per the lease agreement, is anticipated to be completed by the fall of 2008. Construction activity on our 214 residential unit tower at 717 West 9th Street has advanced and construction crews are currently framing the podium level of the parking structure, which will serve as the tenant amenities level as well as the starting point for the residential tower. The company received unanimous final approval from the Los Angeles City Council for its proposed mixed-use residential and commercial transit-oriented project located in Sylmar, California.The project is expected to include 247 residential units, 9,000 square feet of retail space, 8,400 square feet of office space and a host of amenities. Leasing Activities: We completed twenty new leases during the third quarter for a total of 190,155 square feet of leased space.The largest lease was to Megatoys, Inc., a large toy importer and distributor, who took 50,000 square feet in Alameda Square building #2.American Apparel expanded its tenancy by 38,000 square feet by leasing the basement storage space in Alameda Square Building #3.Crown Commerce Center saw two larger leases with garment companies, with M.X.F. Designs and Underscore LLC taking 32,625 square feet and 18,500 square feet, respectively.In addition, our property at 230 Ave. 26 gained two tenants, Blackwool and Pacific Kingdom Trading, taking 4,653 square feet and 4,600 square feet respectively. The remaining leases were for smaller sized space predominantly for produce and food distribution related tenants.The smaller tenants were generally on month to month leases while we allowed the larger tenants to receive longer lease terms. Financing Activities: During the third quarter, the company closed four secured, real property financing transactions with aggregate loan proceeds of $36.6 million at an average interest rate of 7.6%.Three of these transactions were refinancing transactions for existing commercial properties and one loan was for a recently constructed property.Subsequent to the end of the third quarter, the company closed two additional secured real property financing transactions with aggregate loan proceeds of $29.0 million, which included the refinancing of a land loan and the refinancing of a second trust deed loan.The lenders for the six individual loans included four local Los Angeles-based commercial banks, each of which have long standing relationships with us. Recent changes in the credit markets and the resulting revaluation of the assets of certain financial institutions appear to have caused a widening of spreads and a tightening of terms on large scale portfolio loan transactions, such as a significant revolving corporate credit facility.In some circumstances in the recent past, such large credit facilities would have provided more favorable spreads and terms than individual project finance loans.However, the inverse appears to be the case at the moment.Regional lenders appear to be taking advantage of this market dynamic and are looking to recapture market share from the large national lenders by more aggressively courting their best customers with better terms rates and turnaround times. General Market Highlights: In the industrial/commercial marketplace, Downtown Los Angeles remains among the strongest real estate markets in the country.As noted by Grubb & Ellis, “Central Los Angeles once again posted the lowest vacancy rate in the region.The rate dropped 30 basis points from the previous quarter to 0.7%, keeping Central Los Angeles the tightest of all industrial markets in the country.The Central market remains strong and with very little square footage currently under construction.Little change is expected.” The first phase of LA Live was completed on October 18, 2007. Phase one contains the Nokia Theatre (230,000 square foot, 7,100 seat venue), the Nokia Plaza, a retail plaza, as well as an underground parking garage.The inaugural performance at the Nokia Theater featured The Eagles with the Dixie Chicks as the opening act.The Nokia Theater is slated to host 125 music, family, dance and comedy acts, award shows, televised productions and short running Broadway theater events annually.The Nokia Plaza, which is the centerpiece of this project, has also opened and the fourteen restaurants that will occupy this area will be opening over the next three to twelve months.Projects that we have under construction or plan to develop near L.A. Live include th Street, Ullman Tower One and Two,Desmond Building, Southpark Towers and the Olive Street Towers. As an update to the recent opening of the 50,000 square foot Ralphs Fresh Fare supermarket, the first grocery store to open in Downtown Los Angeles in 50 years, Ralphs has reported very strong sales at the new location, which is across the street from our th Street development project. 5 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Third Quarter 2007 Investor Information Principal Corporate Office MerueloMaddux Properties, Inc. 761 Terminal Street Building One, 2nd Floor Los Angeles, California 90021 Phone: (213) 291-2800 Fax: (213) 291-2830 www.meruelomaddux.com The information contained on our website is not incorporated herein by reference and does not constitute a part of this supplemental financial information. Investor Relations Transfer Agent and Registrar Stock Market Listing Ted McGonagle American Stock Transfer & Trust Company NASDAQ:MMPI Chief Investment Officer Phone:800-937-5449 761 Terminal Street Building One , 2nd Floor Los Angeles, CA.90021 Phone:(212) 291-2800 E-mail: tmcgonagle@meruelomaddux.com Board of Directors and Executive Officers Richard Meruelo Chairman and Chief Executive Officer John Charles Maddux President, Chief Operating Officer and Director Lynn Beckemeyer Executive Vice President – Development and Director Fred Skaggs Chief Financial Officer Ted McGonagle Chief Investment Officer Todd Nielsen General Counsel and Corporate Secretary Miguel Enrique Echemendia Chief Administrative Officer John B. Hansen Director Philip S. Payne Director Richard Garcia Polanco Director Anthony A. Williams Director 6 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Third Quarter 2007 Supplemental Financial Information 7 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Third Quarter 2007 Consolidated Balance Sheets (in thousands) Meruelo Maddux Properties, Inc. The Predecessor Sep. 30, 2007 Jun. 30, 2007 Mar. 31, 2007 Dec. 31, 2006 Sep. 30, 2006 (Unaudited) (Unaudited) (Unaudited) ASSETS Cash $ 11,175 $ 50,290 $ 100,949 $ 2,381 $ 3,260 Restricted cash 7,432 1,215 1,090 2,327 3,059 Accounts receivable 2,256 1,943 1,476 2,103 2,754 Rental properties, net 305,260 299,124 263,131 216,972 197,612 Real estate held for development 437,646 396,149 370,366 277,837 262,906 Other assets, net 4,045 4,007 4,906 6,437 6,368 Total assets $ 767,814 $ 752,728 $ 741,918 $ 508,057 $ 475,959 LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ 4,905 $ 5,522 $ 4,438 $ 7,081 $ 2,610 Accrued expenses and other liabilities 17,790 14,654 13,335 49,163 36,661 Due to affiliates, net - - 1,256 4,227 4,581 Notes payable secured by real state 294,594 277,957 264,676 342,643 319,085 Note payable to CalPERS - - - 150,000 150,000 Deferred taxes, net 39,560 39,560 39,560 - - Total liabilities 356,849 337,694 323,265 553,114 512,937 Commitments and contingencies – Common stock 858 858 858 4 4 Additional paid in capital 441,953 441,953 441,953 11,663 11,663 Affiliate notes receivable (22,614 ) (22,614 ) (22,614 ) (24,673 ) (23,021 ) Retained earnings (deficit) (9,232 ) (5,162 ) (1,544 ) (32,051 ) (25,624 ) Total stockholders' equity (deficit) 410,965 415,035 418,653 (45,057 ) (36,978 ) Total liabilities and stockholders' equity $ 767,814 $ 752,728 $ 741,918 $ 508,057 $ 475,959 8 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Third Quarter 2007 Consolidated and Combined Statement of Operations (unaudited and in thousands except per share data) Meruelo Maddux Properties, Inc. The Predecessor Three Months Ended Sep. 30, 2007 Three Months Ended Jun. 30, 2007 Period Jan. 30, 2007 through Mar. 31, 2007 Period Jan. 1, 2007 through Jan. 29, 2007 Three Months Ended Dec. 31, 2006 Three Months Ended Sep. 30, 2006 Revenue: Rental income $ 5,980 $ 5,562 $ 3,786 $ 1,957 $ 6,337 $ 5,461 Management fees 68 73 47 12 38 38 Interest income 523 986 1,043 205 670 693 Other income 80 67 78 28 356 226 6,651 6,688 4,954 2,202 7,401 6,418 Expenses: Rental expenses 3,776 3,377 2,373 999 3,724 2,482 Interest expense 2,667 2,620 1,551 2,205 6,939 4,555 Depreciation and amortization 1,557 1,821 923 374 1,118 1,037 General and administrative 2,721 2,489 1,650 628 2,046 1,495 10,721 10,307 6,497 4,206 13,827 9,569 Operating loss (4,070 ) (3,619 ) (1,543 ) (2,004 ) (6,426 ) (3,151 ) Discontinued operations: Gain (loss) on sale of real estate - Loss before income taxes (4,070 ) (3,619 ) (1,543 ) (2,004 ) (6,426 ) (3,151 ) Provision (benefit) for income taxes Net loss $ (4,070 ) $ (3,619 ) $ (1,543 ) $ (2,004 ) $ (6,426 ) $ (3,151 ) Basis and diluted loss per share (0.05 ) (0.04 ) (0.02 ) N/A N/A N/A Weighted average common shares outstanding - basis and diluted 85,840,448 85,827,143 83,838,203 N/A N/A N/A 9 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Third Quarter 2007 Capital Structure (in thousands) Principal Balance September 30, 2007 Fixed Rate Mortgage Notes $ 146,092 Variable Rate Mortgage Notes 148,502 Total Consolidated Debt 294,594 Equity (in thousands) Shares
